Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed Feb. 16, 2021. As filed, Claims 4, 7, 8, 28, and 30-38 are pending are pending of which claims 4, 7, 8, 28 are amended. Claims 31-38 are new. Claims 1-3, 5, 6, 26, 27, 29, and 9-27, are cancelled.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-8, 26-30 under 35 U.S.C. first paragraph is withdrawn per claim amendments and cancellation of claims 1-3, 26-27.            2.The rejection of claims 26 and 27 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over Gleiter et al. Journal of Organic Chemistry (1992), 57(1), 252-8 is moot per cancellation of said claims.
3.The rejection of claims 1-3, 5, 26 and 27  under 35 U.S.C. § 102(a)(1) and 102(a)(2) over US 4689344 by Bar-Tana,  is withdrawn per cancellation of claims 1-3, 26-27.
Election by Original Presentation
Newly submitted claims 34-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention previously examined in prior rounds of prosecution contained compounds and their The election becomes fixed when the claims in an application have received an action on their merits by the office (See MPEP 818.01). Furthermore, the composition for use recited by new claims 34-36 would require a different field of search due to their divergent properties. The method claims 37 and 38 are drawn to different invention. 
 Claims 34-38 are withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, 8, 28, and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 7, 28, 31, 32 recite compounds of the formula as listed in the said claims and compositions thereof; while claims 8, 30, 33 further composition with another pharmaceutically active agent:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The present claims encompass an untenable amount of permutations based on the variability of the claimed genus of compounds and compositions of claims 4, 7, 28, 31, 32 and compositions with additional active agents disclosed by 8, 30, 33 which active agents are known drugs, commercially available medicaments.
By contrast, the nature and scope of the invention described in the Specification limited to preparation of compounds I-61 to I-77 shown on Table A-3 on [0161]; compounds shown on Table A-5 on [0290] and Table A-7 on [0292]; and synergistic effect of illustrative compounds of the invention with sorafenib and lenvatinib as the pharmaceutically active agent  of example 17 on [0582] and Fig 8A.
These species demonstrate very little variation and cannot be said to adequately typify the entirety of a genus containing nonillions of compounds.
The specification does not show any other examples of composition of claimed compounds in further combination with other pharmaceutically active agent except sorafenib and lenvatinib of example 17.  	Applicant has not described the claimed genus of compositions containing compounds with pharmaceutically active agent in a manner that would indicate they were in possession of the full scope of this genus. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In addition to lacking an adequate number of species of pharmaceutically active agent, the disclosure fails to show a structural feature shared by all species pharmaceutically active agents.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus of pharmaceutically active agent as component of claimed compositions. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus compositions of claimed compounds with pharmaceutically active agents. Therefore, the claims lack adequate written description for the claimed composition of compounds and pharmaceutically active agents listed in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleiter et al. Journal of Organic Chemistry (1992), 57(1), 252-8 (cited by Applicants in IDS).

The article by Gleiteri teach compound 17 on Scheme IIc page 253 shown below which corresponds to compound listed as next to last of instant claim 28, CAS RN 137334-84-0; the solution of compound 17 in water ( step b0 Scheme IIc) corresponds to the claimed pharmaceutically acceptable carrier.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 
2. Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry STN Substance Record for 137334-84-0 (see PTO-892, attached).


CAS Registry discloses the compound RN 137334-84-0 which anticipates instantly claimed  compound claim listed as next to last of instant claim 28, which  entered STN on 15 Nov. 1991; CAS registry  also shows  the  Mass Solubility as 0.015 g/L  in unbuffered water which corresponds to claimed compositions comprising the compound and water as the pharmaceutical acceptable carrier. 

RN   137334-84-0  REGISTRY
ED   Entered STN:  15 Nov 1991
CN   1,4-Benzenedipentanoic acid, α1,α1,α4,α4-
     tetramethyl-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   α1,α1,α4,α4-Tetramethyl-1,4-benzenedipentanoic
     acid
CN   1,4-Benzenedipentanoic acid, α,α,α',α'-tetramethyl-
      (9CI)
OTHER NAMES:
CN   1,4-Bis(4-carboxy-4-methylpentyl)benzene
MF   C20 H30 O4
LC   STN Files:   CA, CAPLUS, CASREACT, CHEMCATS, REAXYSFILE*, TOXCENTER,
       USPATFULL
         (*File contains numerically searchable property data)
  

    PNG
    media_image3.png
    194
    516
    media_image3.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
               2 REFERENCES IN FILE CA (1907 TO DATE)
               2 REFERENCES IN FILE CAPLUS (1907 TO DATE)
 
 
Experimental Properties (EPROP)
   PROPERTY (CODE)   | VALUE  |   NOTE   
=====================+========+==========
Carbon-13 NMR Spectra|Spectrum|(1)    WSS
 
Spectra may be displayed by clicking the links in the property table, or in
bulk using the SPEC or MAX formats.
 
(1)     Gleiter, Rolf; Journal of Organic Chemistry 1992 V57(1) P252-8 CAPLUS
 
Predicted Properties (PPROP)
                            
       PROPERTY (CODE)       |        VALUE        |   CONDITION    |NOTE
=============================+=====================+================+====
Bioconc. Factor (BCF)        |7135.30              |pH 1  25 deg C  |(1) 
Bioconc. Factor (BCF)        |7116.08              |pH 2  25 deg C  |(1) 
Bioconc. Factor (BCF)        |6928.12              |pH 3  25 deg C  |(1) 
Bioconc. Factor (BCF)        |5397.63              |pH 4  25 deg C  |(1) 
Bioconc. Factor (BCF)        |1143.35              |pH 5  25 deg C  |(1) 
Bioconc. Factor (BCF)        |28.18                |pH 6  25 deg C  |(1) 
Bioconc. Factor (BCF)        |1.0                  |pH 7  25 deg C  |(1) 
Bioconc. Factor (BCF)        |1.0                  |pH 8  25 deg C  |(1) 
Bioconc. Factor (BCF)        |1.0                  |pH 9  25 deg C  |(1) 
Bioconc. Factor (BCF)        |1.0                  |pH 10 25 deg C  |(1) 
Boiling Point (BP)           |523.5+/-43.0 deg C   |760 Torr        |(1) 
Density (DEN)                |1.080+/-0.06 g/cm**3 |20 deg C        |(1) 
                             |                     |760 Torr        |
Enthalpy of Vap. (HVAP)      |83.93+/-3.0 kJ/mol   |760 Torr        |(1) 
Flash Point (FP)             |284.5+/-24.7 deg C   |                |(1) 
Freely Rotatable Bonds (FRB) |10                   |                |(1) 
H acceptors (HAC)            |4                    |                |(1) 
H donors (HD)                |2                    |                |(1) 
Hydrogen Donors/Acceptors Sum|6                    |                |(1) 
 (HDAS)                      |                     |                |
Koc (KOC)                    |19944.66             |pH 1  25 deg C  |(1) 
Koc (KOC)                    |19890.95             |pH 2  25 deg C  |(1) 
Koc (KOC)                    |19365.57             |pH 3  25 deg C  |(1) 
Koc (KOC)                    |15087.49             |pH 4  25 deg C  |(1) 
Koc (KOC)                    |3195.91              |pH 5  25 deg C  |(1) 
Koc (KOC)                    |78.76                |pH 6  25 deg C  |(1) 
Koc (KOC)                    |1.27                 |pH 7  25 deg C  |(1) 
Koc (KOC)                    |1.0                  |pH 8  25 deg C  |(1) 
Koc (KOC)                    |1.0                  |pH 9  25 deg C  |(1) 
Koc (KOC)                    |1.0                  |pH 10 25 deg C  |(1) 
logD (LOGD)                  |5.37                 |pH 1  25 deg C  |(1) 
logD (LOGD)                  |5.37                 |pH 2  25 deg C  |(1) 
logD (LOGD)                  |5.36                 |pH 3  25 deg C  |(1) 
logD (LOGD)                  |5.25                 |pH 4  25 deg C  |(1) 
logD (LOGD)                  |4.58                 |pH 5  25 deg C  |(1) 
logD (LOGD)                  |2.97                 |pH 6  25 deg C  |(1) 
logD (LOGD)                  |1.18                 |pH 7  25 deg C  |(1) 
logD (LOGD)                  |0.64                 |pH 8  25 deg C  |(1) 
logD (LOGD)                  |0.62                 |pH 9  25 deg C  |(1) 
logD (LOGD)                  |0.62                 |pH 10 25 deg C  |(1) 
logP (LOGP)                  |5.373+/-0.492        |25 deg C        |(1) 
Mass Intrinsic Solubility    |0.0067 g/L           |25 deg C        |(1) 
 (ISLB.MASS)                 |                     |                |
Mass Solubility (SLB.MASS)   |0.0067 g/L           |pH 1  25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |0.0067 g/L           |pH 2  25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |0.0070 g/L           |pH 3  25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |0.0090 g/L           |pH 4  25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |0.043 g/L            |pH 5  25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |1.7 g/L              |pH 6  25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |110 g/L              |pH 7  25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |368 g/L              |pH 8  25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |381 g/L              |pH 9  25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |381 g/L              |pH 10 25 deg C  |(1) 
Mass Solubility (SLB.MASS)   |0.015 g/L            |Unbuffered Water|(1) 
                             |                     |pH 4.52         |
                             |                     |25 deg C        |
Molar Intrinsic Solubility   |0.000020 mol/L       |25 deg C        |(1) 
 (ISLB.MOL)                  |                     |                |
Molar Solubility (SLB.MOL)   |0.000020 mol/L       |pH 1  25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |0.000020 mol/L       |pH 2  25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |0.000021 mol/L       |pH 3  25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |0.000027 mol/L       |pH 4  25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |0.00013 mol/L        |pH 5  25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |0.0051 mol/L         |pH 6  25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |0.32 mol/L           |pH 7  25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |1.10 mol/L           |pH 8  25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |1.14 mol/L           |pH 9  25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |1.14 mol/L           |pH 10 25 deg C  |(1) 
Molar Solubility (SLB.MOL)   |0.000045 mol/L       |Unbuffered Water|(1) 
                             |                     |pH 4.52         |
                             |                     |25 deg C        |
Molar Volume (MVOL)          |309.4+/-3.0 cm**3/mol|20 deg C        |(1) 
                             |                     |760 Torr        |
Molecular Weight (MW)        |334.45               |                |(1) 
pKa (PKA)                    |4.52+/-0.45          |Most Acidic     |(1) 
                             |                     |25 deg C        |
Polar Surface Area (PSA)     |74.60 A**2           |                |(1) 
Vapor Pressure (VP)          |8.67E-12 Torr        |25 deg C        |(1) 
 


Therefore the prior art teach the limitations of instant claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 8, 28, and 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 4689344 by Bar-Tana, 08/25/1987 (cited by Applicants in IDS).      The ‘344 patent teach derivatives of long-chain α,ω-dicarboxylic acids having valuable pharmacological activity and pharmaceutical compositions thereof- same utility as claimed compound. The prior art teach the  compounds on col 14-18  Examples 26-38,  shown below as displayed in Registry Data base; which share the same core structure with  compounds of instant claims 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
:


    PNG
    media_image6.png
    203
    655
    media_image6.png
    Greyscale

RN   103198-93-2  CAPLUS
CN   1,3-Benzenediheptanoic acid, β1,β1,β3,β3-tetramethyl-
     (CA INDEX NAME)

    PNG
    media_image7.png
    163
    655
    media_image7.png
    Greyscale

RN   103198-81-8  CAPLUS      
CN   1,4-Benzenedihexanoic acid, β1,β1,β4,β4-tetramethyl- 
     (CA INDEX NAME)
  

    PNG
    media_image8.png
    128
    590
    media_image8.png
    Greyscale

RN   103198-84-1  CAPLUS
CN   1,4-Benzenedihexanoic acid, β1,β1,β4,β4-tetramethyl-,
     1,4-dimethyl ester  (CA INDEX NAME)

RN   103198-86-3  CAPLUS
CN   1,3-Benzenedihexanoic acid, β1,β1,β3,β3-tetramethyl-
     (CA INDEX NAME)

    PNG
    media_image9.png
    125
    590
    media_image9.png
    Greyscale

RN   103198-92-1  CAPLUS
CN   1,4-Benzenediheptanoic acid, β1,β1,β4,β4-tetramethyl-
     (CA INDEX NAME)

The pharmaceutical compositions preferably comprise also conventional pharmaceutical solid or liquid carriers or diluents, e.g. gelatin, sugars, starches, cellulose derivatives, fatty acids etc. (col 6; instant claims 7, 28).

The compounds of the ‘344 patent and the instantly claimed compounds are adjacent homologues of one another, wherein compounds differs by a single methylene group. These compounds are deemed obvious variants.
Conclusion. With regards to adjacent homologues, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active agents).
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by ‘344 patent by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are … homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The use of the term “Taxol”, “Olesoxime “ etc. which are  trade name or  mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 30, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8, 30, 33 contains the trademark/trade name “Taxol” , “Olesoxime “ etc..  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a resin and, accordingly, the identification/description is indefinite. It is consequently impossible to unambiguously determine the intended scope of the claimed subject matter. 
Conclusion
Claims 4, 7, 8, 28, and 30-33 are rejected. Claims 34-38 are withdrawn from consideration. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622